DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 20, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eitel et al.(US Patent 7,922,858) in view of Nakayama et al.(US Publication 2006/0194024) 
Eitel et al. discloses a hot stamping press comprising a foil with an adhesive on it(Col. 5, ll. 46-50), sheets of securities(Col. 1, ll. 8-10), a foil application unit(21) for hot stamping using a foil supplied by a foil feeding system(20), and a roll to detach the foil carrier from the sheets downstream of the application unit(Col. 9, ll. 64- Col. 10, ll. 7), wherein the adhesive comes into contact with the sheet and adheres the foil to the sheet.  The adhesive is a hot melt ,but is not disclosed as comprising a mix of hot melt and UV curable adhesive.  Nakayama discloses a foil for application to use in banknotes and prevention of forgeries which can use an adhesive which is a of hot melt adhesive, a UV curable adhesive or a mix of the two to bond the foil to the substrate.([0002];[0011])  This allows a high adhesive force while preventing runoff of the adhesive.([0066]-[0069])  It would have been obvious to one of ordinary skill in the art at the time of filing to replace the hot melt adhesive of Eitel al. with a mix of hot melt and UV curable adhesive since Nakayama shows these are known alternatives in the bank note arts[0011] and since this would prevent run off of the adhesive and obtain a high adhesive force.([0066]-[0069])
Regarding claims 20, 26, and 27, the references do not show the location of the UV curing unit.  One in the art would appreciate the UV curing unit is located anywhere downstream of the foil application unit.  It would have been obvious to one of ordinary skill in the art at the time of filing to place the UV curing anywhere downstream of the foil application unit such as opposite any of the rolls already present in Eitel et al. since the exact determination of the location of the UV cutting is within the level of one of ordinary skill in the art to determine absent unexpected results and since placing it within the apparatus of Eitel et al. opposite an already present roll would not increase the length of the apparatus and would keep it compact.
Claim(s) 19, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eitel et al. and Nakayama as applied to claim 18 above, and further in view of Bartsch.
Regarding claims 19 and 28, the references cited above do not disclose the specifics of the application process when UV curable adhesive is used and thus do not disclose where the curing station would be.  Bartsch discloses that the UV curing unit(32) is desirably located downstream of the cooling unit(8) in an area where the sheet path is flat.  It would have been obvious to one of ordinary skill in the art at the time of filing to place the UV curing unit downstream of the cooling unit in a location where the path is flat since Bartsch discloses the UV curing unit is preferably located in that location, in order to allow the cooling of the adhesive to provide  a rapid initial strength prior to the curing of the adhesive.[0048]
Regarding claim 29, Bartsch shows the UV curing unit cooperates with a flat surface supporting the sheet past the curing unit.(16)
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eitel et al. and Nakayama as applied to claim 18 above, and further in view of Miwa et al.(US Patent 10,350,910).
The references cited do not disclose the specific type of UV source used.  Miwa et al. is directed to hot stamping foils and uses a LED UV light source to decrease radiation heat from the light source.(Col. 1, ll. 19-30; Col. 28, ll. 1-6)  It would have been obvious to one of ordinary skill in the art at the time of filing to us a LED UV light as the UV cutting source in Eitel et al. and Nakayama since this would decrease the amount of radiation heat provided(Col. 28, ll. 1-6) which is desirable since Eitel et al. is cooling the sheets after application of the foil so additional heat would be undesirable.
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eitel et al. and Nakayama as applied to claim 18 above, and further in view of Holmes et al.
Eitel et al. discloses the foil system supplies foil at a plurality of transverse positions transversely to the path. The references cited do not disclose the UV curing unit comprising a plurality of curing units transverse to the path of the sheets with each one corresponding to one of the foil application positions.  Holmes et al. discloses applying energy to a plurality of transverse locations using a plurality of independent energy sources.(Col. 2, ll. 60- Col. 3, ll. 4; Col. 6, ll. 5-10)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a plurality of energy sources located transverse to the path of the sheets each associated with one of the foil application locations since this would allow the energy to be applied only to those locations where it is needed reducing the energy usage.(Col. 2, ll. 60-Col. 3, ll. 5)
Regarding claim 23, Holmes et al. discloses the various LEDs making up the UV heads can be turned on or off, effectively making the heads adjustable as one set of LEDs versus another is turned on.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eitel et al., Nakayama, and Miwa et al. as applied to claim 21 above, and further in view of Holmes et al.
Eitel et al. discloses the foil system supplies foil at a plurality of transverse positions transversely to the path. The references cited do not disclose the UV curing unit comprising a plurality of curing units transverse to the path of the sheets with each one corresponding to one of the foil application positions.  Holmes et al. discloses applying energy to a plurality of transverse locations using a plurality of independent energy sources.(Col. 2, ll. 60- Col. 3, ll. 4; Col. 6, ll. 5-10)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a plurality of energy sources located transverse to the path of the sheets each associated with one of the foil application locations since this would allow the energy to be applied only to those locations where it is needed reducing the energy usage.(Col. 2, ll. 60-Col. 3, ll. 5)
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest the press of claim 18 wherein there are a plurality of UV curing heads which are individually movable transversely of the path of the sheets.
Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive.
The declaration under 37 CFR 1.132 filed 2/16/21 is insufficient to overcome the rejection of claims 18-29 and 32 based upon Eitel et al. as set forth in the last Office action because:  the declaration lacks any outside source, factual underpinning, or evidence and is nothing other than applicant’s opinion.  Additionally, examiner has now cited Nakayama which is directed to bank notes and other articles for which forgery is desired to be prevented and teaches using hot melt adhesive, UV curable adhesive, or a mixture of the two to join a metal foil to a substrate, which is directly the material that the declaration states is not known in the securities art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746